522 N.W.2d 747 (1994)
In the Matter of the JUDICIAL VACANCY IN JUDGESHIP NO. 7 IN the CHAMBER AT LISBON, North Dakota, Southeast Judicial District.
No. 940027.
Supreme Court of North Dakota.
March 23, 1994.

ORDER
On January 21, 1994, the Honorable Lowell O. Tjon notified this Court that he would not seek election to District Judgeship No. 7 in the Southeast Judicial District with chambers in Lisbon, thus creating a vacancy as of January 1, 1995, under Section 27-05-02.1(4), N.D.C.C.
Section 27-05-02.1, N.D.C.C., requires a decision by the Supreme Court within 90 days after notification of a judicial vacancy, and requires an order that:
a. the vacancy be filled; or,
b. the vacant office be transferred; or,
c. the vacant office be abolished.
A hearing on the vacancy was held before the Honorable Vernon R. Pederson, Surrogate Judge, sitting as a Hearing Officer, in Lisbon on February 24, 1994. Consultation with judges and attorneys of the Southeast Judicial District took place in the Supreme Court courtroom on March 9, 1994.
This order is based on the determination that the office is not necessary for effective judicial administration only when considered in the context of the mandated reduction in the number of judges required by Section 27-05-01(2), N.D.C.C.
IT IS THEREFORE ORDERED, that Judgeship No. 7 at Lisbon in the Southeast Judicial District be abolished as of January 1, 1995; that an election for this office not be held; and that this office not appear on either the primary or general election ballot in North Dakota.
              /s/ Gerald W. VandeWalle
                  Gerald W. VandeWalle
                  Chief Justice
              /s/ Herbert L. Meschke
                  Herbert L. Meschke
                  Justice
              /s/ Beryl J. Levine
                  Beryl J. Levine
                  Justice
              /s/ William A. Neumann 
                  William A. Neumann
                  Justice
              /s/ Dale V. Sandstrom
                  Dale V. Sandstrom
                  Justice